Case: 1:18-cv-07297 Document #: 40-9 Filed: 08/26/19 Page 1 of 3 PagelD #:230

EXHIBIT - 9
Case: 1:18-cv-07297 Document #: 40-9 Filed: 08/26/19 Page 2 of 3 PagelD #:231

- . -

From: Daly, Crystal L <IMCEAEX-_o=KROGER_ou=Exchange +20Administrative + 20Group+20+
28FYDIBOHF23SPDLT+29_cn=Recipients_cn=CD69916d41
-@namprd19.prod.outlook.com>

Sent: Thursday, December 22, 2016 8:36 AM
To: Bertolini, Christa A; Szymanski, Kenneth A
Ce: Haugen, James C; Anderson, Jared D
Subject: HR Visit 8518 12-21-16

Attachments: 8518 - 12-22-16.pdf

Hi Team,

Please see the notes for the HR Visit at 8518.
Overall Score: Yellow

Wins:

1) Birthday board updated for December; could use some creativity.

2} HR Day took place with union rep.

3) Ambassador of Week and month executed and displayed in breakroom.
4) Compliance training plan in place for January.

5} Store compliance of the backroom all in place.

Action items:

1) Breakroom cleanliness not up to expectations; maintenance was called. Floors and refrigerator to be cleaned.

2) Newsletter not completed for December. Jim needs to take the time to take some tutorials with Publisher in order
to get the newsletter completed on a regular basis.

3) Training space needs some major cleaning and organization.

YES NO ADDITIONAL COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 | isthe Sunday sign-up sheet hung by timeclocks? Y
2 is the FT Martano’s Openings hung by timeclocks and N
breakroom?

3. | Is the breakroom clean? Floors, Tables, Sink, Refrigerator N Floor needs to be cleaned,
refrigerator to be wiped down.

4 | ts the Birthday and Anniversary board up to date? Y Going forward, could use a bit more
creativity.

5 | ts training sign-up sheet hung by timeciocks? Y

6 | Is HR Day scheduled for team? Was Union invited? Y Took place with the union
Not posted for Dec. James needs to
take some tutoriais to learn publisher

7. | Is Newsletter completed and in breakroorm? N and completed the Newsletter by
Jan.

$ | Is Ambassador of Week and Month being executed? Y ey 1 week; to be posted by

 

 

 

 

 

 

 

 

 

' ROUNDYS_000001

 
 

Case: 1:18-cv-07297 Document #: 40-9 Filed: 08/26/19 Page 3 of 3 PagelD #:232

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 | What is plan compliance training pian for the week? Plan in motion
10 | Is training space organized and inviting? could use TLC & some organization
is the compactor door locked? (check the lock to make
11
sure it is fully closed}
12 | Is the liquor cage locked? Addressed by Nick during walk
13 | Is the back door locked?
napuennanannaeneannannaanpaaaasiannrcssiseneesscrninenemn entrar
Green 90% Yellow 80%- 89% Red < 80%
Regards,
Crystal Daly
Area Talent Manager

Mariano’s- Roundy’s Supermarkets, Inc.
Cell: (414) 882-9820

Fax; (414) 231-5292

Email: Crystal.daly@roundys.com

ROUNDYS_000002

 

 
